Third Amendment
To The BankBoston, N.A. Bonus
Supplemental Employee Retirement Plan



          The BankBoston, N.A. Bonus Supplemental Employee Retirement Plan
(formally The First National Bank of Boston Bonus Supplemental Employee
Retirement Plan) is hereby amended as follows:

  1. Section 2(a) is hereby restated in its entirety as follows:       (a)
“Plan” means the BankBoston, N.A. Bonus Supplemental Employee
Retirement Plan as set forth herein and as from time to time amended.   2.
Section 2(b) is hereby restated in its entirety as follows:      (b) “Employer”
means BankBoston, N.A. and such of its affiliates which participate in the Plan.
  3. Section 2(d) is hereby restated in its entirety as follows:      (d)
“Corporation” means BankBoston Corporation.   4. Section 2(e) is hereby restated
in its entirety as follows:      (e) “Bank” means BankBoston, N.A.   5. Section
2(h) is hereby restated in its entirety as follows:      (h) “Retirement Plan”
means the BankBoston Cash Balance Retirement Plan.   6. Sections 2(k), 2(l),
2(m), 2(o), 2(p) and 2(q) are hereby deleted in their entirety and Section 2(k)
is replaced with the following:      (j) “Change in Control” shall be deemed to
have occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:         (I) There is an acquisition of control of the
Corporation as defined in Section 2(a)(2) of the Bank Holding Corporation Act of
1956, or any similar successor provision, as in effect at the time of the
acquisition; or


--------------------------------------------------------------------------------


         (II) Continuing Directors constitute two-thirds or less of the
membership of the Board, whether as the result of a proxy contest or for any
other reason or reasons; or        (III) Any Person is or becomes the beneficial
owner (as that term is defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Corporation
representing twenty-five percent (25%) or more of the combined voting power of
the Corporation’s then outstanding voting securities; or        (IV) There is
consummated a merger or consolidation (or similar transaction) of the
Corporation or any direct or indirect subsidiary of the Corporation with any
other corporation, other than (i) a merger or consolidation (or similar
transaction) which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) directly or indirectly sixty percent (60%) or more
of the combined voting power of the voting securities (entitled to vote
generally for the election of directors) of the Corporation or such surviving or
parent entity outstanding immediately after such merger or consolidation and
which would result in those persons who are Continuing Directors immediately
prior to such merger or consolidation constituting more than two-thirds (2/3) of
the membership of the Board or the board of such surviving or parent entity
immediately after, or subsequently at any time as contemplated by or as a result
of, such merger or consolidation (or similar transaction) or (ii) a merger or
consolidation effected to implement a recapitalization or restructuring of the
Corporation or any of its subsidiaries (or similar transaction) in which no
Person acquired twenty-five percent (25%) or more the combined voting power of
the Corporation’s then outstanding securities; or        (V) The stockholders of
the Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets (or any transaction having a similar effect),
other than a sale or disposition by the Corporation of all or substantially all
of the Corporation’s assets to an entity in which the holders of the voting
securities (entitled to vote generally for the election of directors) of the
Corporation immediately prior to such sale of disposition continue to own
proportionally and beneficially directly or indirectly sixty percent (60%) or
more of


--------------------------------------------------------------------------------


          the combined voting power of the voting securities (entitled to vote
generally for the election of directors) of such entity outstanding immediately
after such sale or disposition and which would result in those persons who are
Continuing Directors immediately prior to such sale or disposition constituting
more than two-thirds (2/3) of the membership of the Board or the board of such
entity immediately after, or subsequently at any time as contemplated by or as a
result of such sale or disposition.


          “Board” shall mean the Board of Directors of the Corporation.

          “Corporation” shall mean BankBoston Corporation and (except in
determining whether or not any Change in Control of the Corporation has occurred
in connection with such succession) any successor to its business and/or assets
which assumes or agrees to continue this Plan, by operation of law or otherwise.

          “Continuing Director” shall mean any director (i) who has continuously
been a member of the Board of Directors of the Corporation since not later than
the date (1) the Corporation enters into any agreement, the consummation of
which would result in the occurrence of a Change in Control, (2) the Corporation
or any Person publicly announces an intention to take or to consider taking
actions which, if consummated, would constitute a Change in Control, or (3) any
Person becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act, as amended), directly or indirectly, of securities of
the Corporation representing fifteen percent (15%) or more of the combined
voting power of the Corporation’s then outstanding securities (entitled to vote
generally for the election of directors), or (ii) who is a successor of a
director described in clause (i), if such successor (and any intervening
successor) shall have recommended or elected to succeed a Continuing Director by
a majority of the then Continuing Directors.

          “Person” shall have the meaning given in Section 3(a)(9) of the
Securities Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof; however, a Person shall not include (i) the Corporation or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to a registered offering of
such securities in accordance with an agreement with the Corporation, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportion as their ownership of stock of
the Corporation.